 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
     E-mail: allison.cheung@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                         FRESNO DIVISION

13
                                                      )   Case No. 1:18-cv-01629-EPG
14   JOHNNY PADILLA NAJERA,                           )
                                                      )   STIPULATION TO VOLUNTARY
15                  Plaintiff,                        )   REMAND PURSUANT TO SENTENCE
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16          vs.                                       )   ENTRY OF JUDGMENT FOR
                                                      )   PLAINTIFF; ORDER
17                                                    )
     ANDREW SAUL,                                     )
18   Commissioner of Social Security,                 )
                                                      )
19                                                    )
                    Defendant.                        )
20                                                    )
                                                      )
21                                                    )

22
             IT IS HEREBY STIPULATED by and between the parties, through their undersigned
23
     attorneys, that this action be remanded for further administrative action pursuant to the Social
24
     Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
25
            On remand, the Appeals Council will remand the case to an administrative law judge
26
     (ALJ) for a new decision.
27
28


                                                  1
            The parties further request that the Clerk of the Court be directed to enter a final
 1
     judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 2
     Commissioner.
 3
                                                   Respectfully submitted,
 4
 5   Dated: October 9, 2019                        PENA & BROMBERG, PLC
 6                                                 /s/ Jonathan O. Peña*_____
 7                                                 (*as authorized via email on October 9, 2019)
                                                   JONATHAN O. PENA, ESQ.
 8                                                 Attorney for Plaintiff
 9   Dated: October 10, 2019                       McGREGOR SCOTT
10                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
11                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
12
13                                         By:     /s/ Allison J. Cheung
                                                   ALLISON J. CHEUNG
14                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
                                                  ORDER
 1
            Pursuant to the above Stipulation, and for good cause shown, IT IS ORDERED that the
 2
     above-captioned action be remanded to the Commissioner of Social Security for further
 3
     proceedings consistent with the terms of the Stipulation. IT IS FURTHER ORDERED that the
 4
     Clerk of Court is directed to enter a final judgment in favor of Plaintiff, and against Defendant,
 5
     reversing the final decision of the Commissioner.
 6
 7
     IT IS SO ORDERED.
 8
 9      Dated:     October 10, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
